DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US Pat.9,307,343).
In claims 1,9,16 Lim et al. discloses a controller apparatus (see fig.10; MBAN master 200) comprising a memory to store instructions ( see fig.10; col.9; lines 65 to col.10; line 5; memory 201 stores MBAN frequency bands available for use by specific MBAN terminal); at least one communication interface to receive and transmit messages ( col.10; lines 24-28; wireless communication interface 203 transmits frame with MBAN terminal); and at least one processor to execute the instructions to coordinate the messages and control of one or more medical body area networks (MBANSs) by at least (col.10; lines 9-24; controller 202 control operation of MBAN master 200, the memory 202 and the wireless communication unit 203):
receiving an MBAN spectrum status message from a frequency coordinator,
the MBAN spectrum status message including frequency spectrum information (see fig.7; step S740; col.7; lines 42-65; MBAN master 210 receives from MBAN controller 300 a control channel information to allow the MBAN terminal to use a frequency band of 2360-2390MHz);
transforming the spectrum information into a first control message for an
MBAN hub, the first control message indicating availability of an MBAN frequency
spectrum for communication by the MBAN hub (see col.7; lines 59-67 and col.6; lines 55-62; the control channel information includes action code indicator for the MBAN terminal to search for a channel supporting a second frequency band at 2390-2400MHz);
transmitting the first control message to the MBAN hub at a first period (see fig.7; step S750; col.8; lines 1-5; the MBAN master 210 transmits the control information to the MBAN terminal 100 at a timer T1 shown in fig.9A; col.9; lines 10-20) and adjusting, based on a feedback message from the MBAN hub, transmission of a second control message to the MBAN hub to a second period (see col.6; line 65 to col.7; line 3; and col.8; lines 7-15; the MBAN terminal when failing to receive frequency selection information of the band 2360 to 2390 MHz from the MBAN master, the MBAN terminal switches its operation to channel 2390-2400 MHz by using the control information configured by the MBAN controller 300 shown in col.7; lines 40-65).
In claims 2,10,17 Lim et al. discloses the first control message indicates a first mode or a second mode, the first mode specifying MBAN communication in a first frequency spectrum (see col.6; lines 55-62; the MBAN terminal operates it a first band from 2360-2390MHz) and the second mode specifying MBAN communication in the first frequency spectrum and the second frequency spectrum (see col.6; lines 55-67; for outside healthcare facility, the MBAN terminal switches it operation to 2390-2400MHz).
In claims 3,5,7,11,13 Lim et al. discloses the MBAN spectrum status message is to be received from an MBAN frequency coordinator (see fig.7; step S740; col.7; lines 15-20 and lines 42-50; the MBAN master 210 receives from MBAN controller 300 (frequency coordinator) a period of when the MBAN terminal is allowed to use a channel of 2360-2390 MHz frequency band as well as channel status of frequency band).
In claims 4,12,18 Lim et al. discloses the first control message includes a parameter to enable or disable use of an MBAN frequency spectrum ( see col.7; lines 59-67; the control information includes an action code indicator ( parameter)so the terminal may scan for channel in second frequency band).
In claims 6,14,19 Lim et al. discloses the first control message includes
a time window in which the MBAN hub is to count a number of received control messages ( see fig.9A; col.9; lines 10-20; col.7; lines 42-60; the control information from the MBAN controller 300 includes a period timer for the MBAN terminal to wait until receiving a signal indicating it may use channel in band of 2360-2390MHz); and a threshold representing a maximum number of control messages to be missed in the time window before triggering a change in mode ( see col.6; line 65 to col.7; line 3; when failing to receive frequency selection information of the band of 2360-2390 MHz from the MBAN master, the MBAN terminal switches its operation channel to the band of 2390-2400MHz).
In claims 8,20 Lim et al. discloses the at least one processor is to publish the first control message to one or more subscribing MBAN hubs ( see fig.7; steps S730,S740, S710, S720; col.7, line 27 to col.8; line 7; based on the membership configuration between the MBAN terminal and the MBAN master, control information including action code allowing the MBAN terminal to select a channel in the band of 2360-2390 MHz).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soro et al. (US Pat. 10,230,491; System and Method for Communication in a Body Area Network System);
Soro et al. (US Pat.9706923; System and Method for Adaptive Interference Mitigation in Wireless Sensor Netwok);
Soro et al. (US Pat.10,743,312; system and Method for Medical Body Area Network Frequency Band Switching).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413